Citation Nr: 0737779	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-25 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1974 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.  

In December 2003, the veteran testified before a Veterans Law 
Judge who is no longer at the Board.  In November 2004, the 
Board, in a decision signed by this Veterans Law Judge, 
remanded the appeal in order to provide the veteran with 
Veterans Claims Assistance Act (VCAA) compliant notice and to 
obtain a VA examination regarding hepatitis C.

Subsequent to this development, the veteran was informed that 
the Veterans Law Judge who conducted the December 2003 
hearing was no longer at the Board and of his right to 
another hearing.  The veteran expressed his desire for a new 
hearing.  In March 2007, the Board remanded the veteran's 
appeal in order to schedule the veteran for this hearing.  
This hearing was held in August 2007 before this Veterans Law 
Judge.  A copy of the transcript of this hearing has been 
made part of the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.


2.  The preponderance of the evidence indicates that the 
veteran's hepatitis C is not attributable to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In a December 2004 letter, that was issued pursuant to the 
directives contained in the November 2004 Board remand, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for entitlement to 
service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with adequate VCAA 
notice until the December 2004 letter, after the May 2002 
rating decision that is on appeal.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted, the veteran 
testified before the Board.  In a June 2005 VA examination, 
the veteran indicated that the veteran was receiving 
disability benefits from the Social Security Administration 
(SSA).  VA regulations provide that VA will obtain relevant 
records from a Federal department or agency, such as SSA.  
See 38 C.F.R. § 3.159(c)(2).  In this case, however, the 
veteran had not indicated that these SSA records are relevant 
to the issue at hand - that is, whether the veteran incurred 
hepatitis C in service.  The evidence also does not indicate 
that the veteran sought SSA disability benefits near the time 
of his service.  Thus, in this case, the Board finds that a 
remand is not required to obtain these records.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran alleged that he had hepatitis C due to service 
when stationed in Hawaii.  In his testimony before the Board, 
the veteran has asserted that he had exposure to blood during 
service.  The claims file also indicates that the veteran 
remarked that he shared razors with other veterans.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  "In line of duty" means 
any injury incurred or aggravated during a period of active 
military service, unless such injury was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was the result of the veteran's abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records contain no evidence 
that he was diagnosed as having hepatitis C during service.  
The record indicates that he was diagnosed as having 
hepatitis C in 2000.  The claims file includes substantial 
documentation of his treatment for multiple disabilities, 
including hepatitis C.  These records indicate that he has 
cirrhosis of the liver and has had acute renal failure.

In his hearings before the Board, the veteran has asserted 
that his only risk factors for contracting hepatitis C 
occurred during service.  The veteran noted that, although he 
was not trained for it and it is not listed in his personnel 
records as his military occupational specialty (MOS), he 
worked as a medic while stationed in Hawaii.  During 
testimony, he detailed his treatment of soldiers returning 
from Vietnam.

In his September 2007 testimony, he noted that he had contact 
with blood during two specific incidents where he assisted in 
treating wounds.  In his December 2003 testimony, the veteran 
indicated that he did not remember whether he was stuck by 
needles used by other veterans, when working as a medic.  In 
his September 2007 testimony, however, he indicated that he 
did get cut and "pricked" during this work.  He also 
testified that he did not use any type of intravenous drugs 
or nasal drugs.

The record contains an April 2001 letter from a private 
doctor.  The medical doctor noted that the onset of the 
infection was not known, but based on history provided by the 
veteran, he had abnormal liver enzymes dating back to at 
least 1996, which was likely due to hepatitis C.  He 
documented, that based on other historical information, it 
was possible that the veteran could have had hepatitis C for 
in excess of 20 years, but noted that it was otherwise 
impossible to state the exact duration of the veteran's 
chronic hepatitis C.

The veteran underwent a VA examination in January 2002.  The 
veteran stated that he had had hepatitis C for 26 years due 
to the stage of his biopsy.  The examiner did not provide an 
opinion regarding whether the veteran had hepatitis C due to 
service, and did not comment on the veteran's assertion that 
he had hepatitis C for 26 years.

In a March 2002 private medical evaluation, a medical doctor 
found that the veteran's major risk factors for hepatitis C 
included intranasal cocaine use while in service and 
percutaneous exposure to potentially infected blood.  In his 
December 2003 testimony, however, the veteran contended that 
he did not tell the private medical doctor that he used 
cocaine, and reiterated that he had never used intranasal 
drugs.

The veteran underwent an additional VA examination in April 
2003.  The examiner noted that hepatitis C was not noted in 
1980, while in service.  He noted, however, that the veteran 
had chronic liver disease in 1976.  The examiner did not 
provide a basis for the finding that the veteran had chronic 
liver disease in 1976 (while the veteran was in service).

The claims file also includes a July 2003 examination report.  
The examiner noted review of the claims file, but it is not 
clear from the report that the examiner personally physically 
examined the veteran.  The examiner opined that it was not as 
likely as not that the hepatitis C was related to service.  
Review of the claims file revealed no blood transfusion or 
illicit (street drugs) intravenous drug use while in service, 
which the examiner noted were the most likely ways of 
contracting the hepatitis C virus.  

The record contains a June 2004 private medical record.  This 
record does not indicate that the veteran was treated for his 
hepatitis C during this visit.  In the section entitled 
"past medical history," however, it is noted that the 
veteran had hepatitis C apparently contracted as a medic in 
Vietnam.  A July 2004 private medical record includes the 
same text regarding the veteran's past medical history.  The 
July 2004 record also does not indicate that he was 
specifically treated for hepatitis C during this visit.

A man who served with the veteran submitted a letter dated in 
September 2004.  He noted that the veteran worked as a medic 
(although he does not indicate he was serving at the same 
location at this time).  He stated that it could be easily 
understood how the veteran could have been exposed to the 
virus.

Pursuant to the Board's November 2004 remand, the veteran 
underwent an additional VA examination in June 2005.  The 
examiner noted review of the claims file.  She wrote that she 
located no liver function tests done during service.  She 
also located no specific blood exposure and no needle 
"sticks" that occurred during service.

The examiner interviewed the veteran.  He stated that he was 
a medic during service and believed that he was exposed to 
hepatitis C from blood products.  He noted exposure to 
bleeding wounds, when treating people.  He did not treat 
combat wounds.  At that time, the veteran was unable to give 
a specific account of any specific exposure.  The veteran 
believed that he may have been exposed in 1975, when he did 
not have any protective gear.  He did not provide any 
specific incident where he stuck himself with a needle.  He 
denied any intravenous drug use or intranasal cocaine use.  
He related that he had never had a blood transfusion.  In 
addition, the veteran did not recall any sexual contacts that 
could have exposed him to hepatitis C.  The examiner also 
noted that he did not have tattoos.

The examiner opined that no service connection was identified 
for the veteran's hepatitis.  She located no service 
exposures in the claims file and located no liver function 
test results done during service in the claims file.

The claims file contains records documenting the veteran's 
treatment for hepatitis C.  The claim file also includes 
medical records that provide some indication that the 
veteran's hepatitis C was incurred in service.  In this 
regard, the Board notes that bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative.  See 
Miller v. West, 11 Vet. App. 345 (1998).  The Court has held 
that it is the Board's duty to determine the credibility and 
weight of evidence.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Although the Board may not ignore the opinion of a 
physician, it is free to discount the credibility of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  The Board further notes that greater weight may 
be placed on one physician's opinion than another physician's 
opinion depending on factors such as reasoning employed by 
the physician.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  With these principles in mind, the Board will review 
the evidence of record.

The records include the April 2001 private medical letter 
that indicated that it was possible that the veteran had had 
hepatitis C for over 20 years, which would place the 
incurrence of the disease around the time of service.  The 
Board notes, however, that this opinion is speculative.  The 
medical doctor specifically indicated that it was impossible 
to indicate the exact duration of the infection.  Thus, the 
medical doctor's indication that it was "possible" that the 
veteran had had the disease for over 20 years was not a 
finding that it was at least as likely as not that the 
veteran had had hepatitis since the time of service.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999).  Therefore, the 
Board finds this medical opinion to be of low probative 
value.

In the April 2003 VA examination, the examiner noted that the 
veteran had no hepatitis C noted in 1980, the year he was 
discharged from service, but also noted that the veteran had 
chronic liver disease in 1976 (during service).  Service 
medical records, however, do not indicate that the veteran 
had chronic liver disease in service, and the veteran has not 
contended that he had a symptomatic liver disease during 
service.  Thus, due to this contradiction in the record, the 
Board finds that this medical evidence is of low probative 
value regarding the issue of when the veteran contracted 
hepatitis C.  

In the June 2004 and July 2004 private treatment records, it 
is noted that the veteran had "hepatitis C apparently 
contracted as a medic in Vietnam."  The Board first notes 
that there is no indication that the veteran served in 
Vietnam.  In addition, there is no rationale or indication of 
a basis for these findings in these records.  Thus, due to 
the lack of rationale and the factual error contained in 
these records, the Board finds that they are of low probative 
value.

In the VA examination performed in July 2003, after review of 
the claims file, the examiner opined that it was not as 
likely as not that the hepatitis C was related to service.  
In addition, in the June 2005 examination, the examiner 
reviewed the claims file and interviewed the veteran, during 
which the veteran informed the examiner of why he believed 
his hepatitis C was related to service.  The examiner found, 
however, the veteran's hepatitis C was not related to 
service.  As the June 2005 examiner's opinion was made with 
knowledge of the claims file and the veteran's contentions in 
this case, the Board finds that the June 2005 VA examination 
report to have substantial probative value.

The Board is aware of the contentions made by the veteran, 
and the man with whom he served, that the veteran's hepatitis 
C is somehow etiologically related to service.  Neither the 
veteran nor the man with whom he served, however, has been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, these lay 
opinions do not constitute medical evidence and lack 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

After considering the positive and negative evidence of 
record and the respective probative value of this evidence, 
the Board finds that the preponderance of the evidence 
indicates that the veteran's hepatitis C was not incurred in 
service.  Therefore, as the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and this appeal must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for hepatitis C is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


